DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive. 
In re pages 4-5, applicant argues, with respect to claim 1, that Dannan discloses that the client device controls IP camera and the sensors, and displays the condition information and position information from the sensors, and the position information of the IP camera, but Dannan does not disclose or suggest determining which of a plurality of sensors are located within a captured image of a scene based on the determined distance received by the digital image capture device from the at least one sensor, and determining dimensional measurements of a selected object in the scene based on the determined distance.
In response, the examiner respectfully disagrees. Dannan discloses in page 3, paragraph #0035 that “A diagram in FIG. 3 illustrates a positional awareness system provided by the sensor network 105, the sensors 110, and the IP camera 100 of FIG. 1. Positional awareness means that the IP camera 100 knows the location (i.e., distance and direction) of each one of the sensors 110 relative to itself. … Each one of the sensors 110 that is in range of the sensor 360 receives the transmitted message and may perform actions based on the message, such as repeating the message to the sensor network (and thus, effectively increasing the range of the sensor 360) or performing a timing calculation to determine position of the sensor 360. For example, a sensor 365, a sensor 370, and a sensor 375 are in the broadcast range of the sensor 360. However, sensor 380 and the IP camera 100 are not within the range. The sensors 365, 370, and 375 retransmit the message from the sensor 360 such that it is received by sensor 380 and the IP camera 100”. From the passage, the positional awareness system of Dannan determines which of the plurality of sensors are located within the captured image of the scene based on the determined distance received by the digital image capture device from the at least one sensor as recited by claim 1. As discussed in the last office action, the controller 200 tracks a target 405 disclosed from page 2, paragraph #0027 to page 3, paragraph #0034 and in page 5, paragraph #0046 to paragraph #0049 determines measurement of the selected object in the scene based on the determined distance as required by claim 1.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Dannan et al. (US Pub No. 2016/0173827 A1).
In considering claim 1, Dannan et al. discloses all the claimed subject matter, note 1) the claimed a plurality of sensors that are communicatively coupled to one another is met by the plurality of sensors 110 (Fig. 1, page 2, paragraph #0023 to paragraph #0026), 2) the claimed wherein at least one sensor of the plurality of sensors includes a light emitting device to radiate an object with light signals is met by the light sensor 375 which may include a light-emitting diode (LED) (Fig. 3, page 4, paragraph #0038 to paragraph #0041), 3) the claimed a sensor device to receive reflected light from the object is met by the light sensor 375 (Fig. 3, page 4, paragraph #0038 to paragraph #0041), 4) the claimed a sensor processor to determine a distance between the sensor and the object, based on received reflected light from the object is met by the position controller which may located within one of the sensors 110 which may use the LED to determine a direction to the IP camera 100 and use multilateration to determine a distance to the IP camera (Fig. 3, page 4, paragraph #0038 to paragraph #0041), 5) a communications interface to transmit the determined distance is met by the wireless communication (Fig. 1, page 2, paragraph #0025 to paragraph #0026), 6) the claimed a digital image capture device, communicatively coupled to the plurality of sensors, to capture an image of a scene which includes at least one of the plurality of sensors and the object is met by the IP camera 100 (Figs. 1-2, page 2, paragraph #0023 to paragraph #0027), 7) the claimed a processor, communicatively coupled to the digital capture device, to determine which of the plurality of sensors are located within the captured image of the scene based on the determined distance received by the digital image capture device from the at least one sensor is met by the positional awareness system (Fig. 3, page 2, paragraph #0035), and to determine a measurement of the object in the captured image of the scene, wherein the measurement of the at least one object is based at least in part on the determined distance received by the digital image capture device at the time that the image of the scene is captured is met by the controller 200 which determines to track a target 405 (Figs. 1-2 and 6, page 2, paragraph #0027 to page 3, paragraph #0034 and page 5, paragraph #0046 to paragraph #0049), and 8) the claimed a display device, communicatively coupled to the processor, to display the determined measurements of the at least one object is met by the client device 120 that has a display 122 (Fig. 1, page 2, paragraph #0023 and page 3, paragraph #0034).
In considering claim 2, the claimed wherein the light emitting device is selected from the group consisting of: a light emitting diode and a laser is met by the light sensor 375 which may include a light-emitting diode (LED) (Fig. 3, page 4, paragraph #0038 to paragraph #0041).
In considering claim 3, the claimed wherein the object radiated by the light emitting device is the digital image capture device, and the determined distance is a distance between the sensor device and the digital image capture device is met by is met by the position controller which may located within one of the sensors 110 which may use the LED to determine a direction to the IP camera 100 and use multilateration to determine a distance to the IP camera 100 (Fig. 3, page 4, paragraph #0038 to paragraph #0041).
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 29, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422